DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shintani (U.S. Publication No. 2014/0168457).  Shintani teaches a focal plane shutter comprising: a blade member 21 opening/closing an exposure opening that is formed in a base plate; a first driving member 24 coupled to the blade member; and a second driving member 28 attached to a same shaft (paragraph 83, “Just like the front curtain driving arm 22, the front curtain driving lever 28 is also supported rotatably on the shaft 22a”, paragraph 86 “the front curtain setting lever 24 is supported rotatably on the shaft 22a”) as the first driving member, the second driving member being urged by a driving spring (27 – front curtain setting spring) in an exposure operating direction of the blade member (see description of urging force of 27 in paragraph 87); a setting member (25 – front curtain traveling spring) setting the second driving member to a position for starting an exposing operation (paragraph 87), against a biasing force of the driving spring; an electromagnetic actuator 26 configured to drive the first driving member, when the second driving member is in the position set by the setting member, or when the second driving member is exposed with the first driving member (paragraph 88).  Regarding claim 4, gears may be seen in figs. 6-7 for example.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani (U.S. Publication No. 2014/0168457) in view of Takahashi (U.S. Publication No. 2015/0341574).  Shintani teaches the salient features of the claimed invention except for a position sensor detecting a rotational position of the gear(s). Takahashi teaches in figs. 2-3B as well as paragraphs 23-26 that it was known to use sensors to detect the position of gears in a focal plane shutter driving system.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Takahashi for the purpose of tracking the position of the curtain. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shintani (U.S. Publication No. 2014/0168457) in view of Takahashi (U.S. Publication No. 2015/0341574) and further in view of Matsui (JP56-138728).  Shintani in view of Takahashi teaches the salient features of the claimed invention except for controlling a speed of movement of the blade member. Matsui teaches in the abstract that it was known to control the speed of the shutter based on a detected speed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Matsui for the purpose of consistent exposure speeds and consistent exposures.

Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive. Based on the amendment filed January 14, 2021, the interpretation of Shintani has changed.  The examiner respectfully disagrees with applicant’s arguments since the elements assigned and argued by the applicant are not those used in the current office action.  For example, the applicant assigns the first driving member as front curtain driving lever 28 and the second driving member as front curtain setting lever 24.  In the current office action, the first driving member is front curtain setting lever 24 and the second driving member is front curtain driving lever 28. Additionally, the electromagnetic actuator is interpreted as electromagnet 26, not motor 46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852